Watson, J.
In accordance with stipulation of counsel that the items of merchandise marked “B” covered by the foregoing protests consist of rattancore coolie hat planters, sleighs, modern shaped trays, serving trays, snack trays, and hanging planters similar in all material respects to those the subject of Royal Cathay Trading Co. and W. J. Byrnes & Co. et al. v. United States (56 Cust. Ct. 371, C.D. 2662); that the items of merchandise marked “C” consist of rattancore and reed Kleenex tissue box covers similar in all material respects to those the subject of Quon Quon Company v. United States (41 Cust. Ct. 178, C.D. 2038); that the items of merchandise marked “F” consist of rattan suitcases and valises similar in all material respects to those the subject of Royal Cathay Trading Co. and W. J. Byrnes & Co. v. United States (45 Cust. Ct. 99, C.D. 2206); and that the items of merchandise marked “G” consist of trays, serving trays, display trees, etc., which are in no part of rattan, similar in all material respects to those the subject of Quon Quon Company v. United States (48 Cust. Ct. 440, Abstract 66729), the claims of the plaintiffs were sustained.